—Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered June 12, 1992, convicting defendant, after a jury trial, of sodomy in the first degree, three counts of robbery in the first degree, attempted robbery in the first degree, kidnapping in the second degree, burglary in the first degree, and criminal possession of a weapon in the second and third degrees, and sentencing him, as a predicate violent felony offender, to consecutive terms of 12 Vi to 25 years each for the sodomy, burglary and kidnapping convictions, to run concurrent with terms of 7 Vi to 15 years for the attempted robbery and second degree weapon convictions, 12 Vi to 25 years for each robbery conviction, and 3 Vi to 7 years for the third degree weapon conviction, totalling an aggregate sentence of 37 Vi to 75 years, unanimously affirmed.
Upon review of the record, we find no basis to disturb either the hearing court’s findings on credibility or its conclusions that the arresting officers acted on the basis of probable cause. The initial police action was based on the personal knowledge of one of the officers, and that knowledge is imputed to his fellow officers who received the transmission. Subsequent police activity was proportionate to the degree of knowledge possessed by the officers. Concur—Sullivan, J. P., Carro, Rosenberger, Williams and Tom, JJ.